EX. F I N A N C I A L RELATIONS BOARD RE:NN, Inc. Waters Edge Drive Johnson City, TN37604 FOR FURTHER INFORMATION: AT THE COMPANYAT FINANCIAL RELATIONS BOARD Will KellyMarilynn Meek Vice President and Chief Administrative Officer (General info) (423) 743-9151212-827-3773 FOR IMMEDIATE RELEASE February 10, 2009 NN, INC. ANTICIPATES LOWER 2 · Continued Deterioration in Global Automotive and Industrial End Markets Cited as Cause · Positive Cash Flow Generated During Fourth Quarter Despite Lower Revenues and Earnings Johnson City, Tenn., February 10, 2009 – NN, Inc. (Nasdaq: NNBR) today announced that after a preliminary review of its fourth quarter financial results that it now expects revenues and earnings for the fourth quarter 2008 to be significantly lower than its prior guidance.Previously, on November 4, 2008, the Company reported both record revenues and earnings for the nine month period ended September 30, 2008.However, at that time, due to the global economic downturn and anticipated reductions in customer demand in automotive and industrial end markets, the Company forecasted a revenue reduction of $20 million, or 20% for the fourth quarter of 2008 as compared to its beginning of the year guidance.Given this anticipated reduction in volume, the Company stated that it expected earnings for the fourth quarter to be approximately breakeven.Additionally, the Company expected 2008 full year earnings per diluted share would be in the range of $0.83 to $0.85.This guidance excluded the positive impact of the recording of $0.19 per diluted share in after-tax gains on the sale of surplus land in the Netherlands and a one-time adjustment to taxes of $0.07 per diluted share that related to a change in Italian tax law. Due to the continued deterioration in global economies and automotive and industrial end markets, 2008 fourth quarter revenues are now expected to be down approximately 30% from beginning of the year guidance and 29% from the same period in 2007.In addition, the Company now expects to record a loss of approximately $2.5 millionfor the quarter.Full year earnings are expected to be approximately $10.5 to $11.0 million, or $0.66 to $0.68 per diluted share.This guidance does not include the positive impact of the gain on sale of surplus land in The Netherlands or the one-time adjustment to taxes as described above.Furthermore, the guidance does not include the negative impact of the recording of restructuring costs associated with the closing of its Kilkenny Ireland and Hamilton Ohio plants or the recording of significant goodwill impairments associated with decreased levels of business.As a result of the plant closings and the lower levels of business, we anticipate taking one-time impairment and restructuring charges in the fourth quarter of 2008. Mr. Roderick Baty, Chairman and Chief Executive Officer commented, “Since our third quarter earnings release, the global business environment has deteriorated significantly.In response to this situation, on November 26th of last year we announced several steps to enhance our liquidity position and cash flow including the reduction of capital expenditures, the elimination of discretionary spending and the temporary suspension of our regular quarterly dividend. These measures allowed us to remain cash flow positive for the fourth quarter and to pay down approximately $13.5 million in debt for the quarter and approximately $14.9 million in debt for the year.” Mr. Baty continued, “Since that time, we have continued to take actions to further reduce spending and to conserve cash. Additionally, we announced the rationalization of European production capacity by the closing of our Kilkenny Ireland manufacturing facility.This action was necessary to adjust our global manufacturing capacity to current and long term market requirements.
